DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Remarks on 5/16/2022 have been received.
Claims 1-28, 36, 38 and 48 have been cancelled.
Claims 29-35, 37 and 39-47 are pending and under examination.
The double patenting rejection over 15/599,775 is maintained.
The rejection on claims 29-35, 37 and 39-47 under 35 U.S.C. 103 as being unpatentable over Zegnin in view of Duong is maintained and of record (except use of fluorescent label by Duong for the assay is shown below for the record).
The rejection on claims 29-35, 37 and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker in view of Duong (except use of fluorescent label for the assay by Duong is shown below for the record) is maintained and of record. 
The rejection on claims 29-35, 37 smf 39-47 under 35 U.S.C. 103 as being unpatentable over Surapaneni et al. (US 20100322823) in view of Doung is (except use of fluorescent label by Duong for the assay is shown below for the record).
Applicants’ Remarks concerning prior art rejection are reproduced below. 

“The presently claimed invention is limited to the use of "a device comprising a diagnostic set of reagents for simultaneously conducting label-based immunoassays wherein said immunoassays include a plurality of vaccination-indicative antigens or sensitization-indicative antigens derived from multiple pathogens disposed on a test strip or cartridge." Further, while not conceding to the Examiner's rejection of the claims and merely to expedite the allowance of claims, claim 29 has been amended to recite that the for the recited label-based immunoassays, the label-based assay utilizes one or more labels selected from the group consisting of: a fluorescence label; a fluorogenic label; an electrochemical-luminescent label; a microparticle label; and a nanoparticle label. 
A review of Zengin indicates that the reference's aim "was to investigate the immunity to vaccine preventable diseases in children with acute lymphoblastic leukemia (ALL)" (See, Zengin Abstract) and not to disclose a novel immunoassay, much less, an immunoassay that utilizes a device for determining a subject's immune status for multiple infectious agents. Applicant maintains that Zengin fails to disclose such an immunization method based on the determination of the immune status of a subject against a plurality of vaccination-indicative antigens or sensitization-indicative antigens through the use of a specific testing device that is able to simultaneously perform the multiple immunoassays. Rather, Zengin discloses the performance of immunoassays with an ELIZA method, using multiple test kits. 
With regard to Doung, although said reference may disclose a device for multiple biochip analysis, the detection of analytes is based on detection of an electro-chemical signal, e.g., an electron transfer moiety (EMT). In contrast the presently claimed invention is based on detection of labels other than electrochemical signals, for example, optical signals, for use in detecting immunization or sensitization status to one or more pathogens. Doung fails to disclose, or suggest, the use of multiple biochip analysis based on the detection signals recited in the currently pending claims. 
In view of the above, the claims are not rendered obvious by Zengin in view of Doung. Accordingly, withdrawal of the claim rejections under § 103 is respectfully requested”.

Applicant’s arguments have been considered but are not persuasive. 

First, as to the feature of using fluorescent label for the assay, Duong teaches that the fluorescent based detection system, e.g. fluorescent label, can also be employed for the assay (See Col. 33, line 17 to line 40, particular the last two lines).

“However, it should be noted that for fluorescence-based nucleic acid detection systems, the target sequence is generally amplified, and during amplification, a fluorescent label is added; thus these systems generally comprise only two elements, the capture probe and the labeled target. Again, the discussion below is directed to the use of electrodes and electrochemical detection, but as will be appreciated by those in the art, fluorescent based systems can be used as well.”
Moreover, Col. 63, line 1-6, Duong states “[a] variety of detection methods may be used, including, but not limited to, optical detection (as a result of spectral changes upon changes in redox states), which includes fluorescence, phosphorescence, luminiscence, chemiluminescence, electrochemiluminescence, and refractive index; and electronic detection, including, but not limited to, amperommetry, voltammetry, capacitance and impedence (emphasis added).

Duong comments that fluorescent based systems can be used as well. In another word, the cartridge used by Duong to detect either nucleic acid or protein can also use fluorescent label for detection (See Abstract). 

As to Zengin reference, the title “Humoral immunity to diphtheria, tetanus, measles and Hemophilus influenzae type b in children with acute lymphoblastic leukemia and response to re-vaccination” clearly shown that immunoassays were conducted to evaluate the immunity of children to different pathogens, such as diphtheria, tetanus, measle s and Hemophilus influenzae type b.  True, Zengin did not reveal a novel immunoassay, but neither did the current application because switching the conventional ELISA by Zengin to cartridge having biochips thereon is provided with advantages of convenience and time-saving as shown by the secondary Duong reference.  

With regard to Duong reference, this reference was used to combine with Zegnin reference for the convenience or known alternative choices of an assay device. Applicant commented that the current application uses fluorescent label for detection, whereas Duong uses electrochemical signals instead. Nevertheless, as has been shown in the beginning that the device of Duong also can employ fluorescent label for detection (See above Duong). 

Moreover, Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect antibody in the subject based on specific antigen, and there were a number of methodologies available to do so, including conventional ELISA, test strip, and microfluidic biochip array.  Hepatitis, HIV, mumps, measles are well-known and also are commonly tested in the medical field as above known technologies, such as ELISA or microfluidic chip. The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Thus, switching to a well-known device, such as biochip for detecting the same plurality of vaccination antigens is “the product not of innovation but of ordinary skill and common sense.”   

As to the rejection under 35 USC 103(a) by Wicker in view of Duong, applicant remarks:

“As indicated above, the presently claimed invention is limited to the use of "a device 
comprising a diagnostic set of reagents for simultaneously conducting label-based immunoassays wherein said immunoassays include a plurality of vaccination-indicative antigens or sensitization-indicative antigens derived from multiple pathogens disposed on a test strip or cartridge." Further, as indicated above, while not conceding to the Examiner's rejection of the claims and merely to expedite the allowance of claims, claim 29 has been amended to recite that the for the recited label-based immunoassays, the label-based assay utilizes one or more labels. selected from the group consisting of: a fluorescence label; a fluorogenic label; an electrochemical-luminescent label; a microparticle label; and a nanoparticle label. 

A review of Wicker indicates that the reference's aim "was to determine the immune status of medical students..." (See, Wicker introduction) and not to disclose a novel immunoassay, much less, an immunoassay that utilizes a device for determining a subject's immune status for multiple infectious agents. Second, Wicker fails to disclose, or suggest, a novel method for determining the immune status of a subject against a plurality of vaccination- indicative antigens or sensitization-indicative antigens based on the use of a specific testing device. Referring to the state of the field in [0005] of Applicant's specification, "[i]f a patient needs to be tested for multiple immunization levels, separate and individual tests must be ordered." Indeed, Wicker only discloses the performance of immunoassays that are done individually for each of the infectious diseases of interest using commercial ELISA systems in a clinical setting. (See, Abstract and Material and Methods of Wicker. 

With regard to Doung, although said reference may disclose a device for multiple biochip analysis, the detection of analytes is based on detection of an electro-chemical signal, e.g., an electron transfer moiety (EMT). In contrast the presently claimed invention is based on detection of labels other than electrochemical signals, for example, optical signals, for use in detecting immunization or sensitization status to one or more pathogens. Doung fails to disclose, or suggest, the use of multiple biochip analysis based on the detection signals recited in the currently pending claims”. 
 
Applicant’s arguments have been considered but are not persuasive. 

As to the Wicker reference, the same comment concerning fluorescent label is repeated here. It has been established that Duong reference teaches using fluorescent label for detection on its biochips (See above).  Furthermore, Wicker did not teach simultaneously detecting a plurality of vaccination-indicative antigen in a test strip or cartridge. However, this deficiency can be remedy by Duong reference because the device of Duong can be used to detect different antigens simultaneously (See Figure 1).  Also Wicker ELISA assay can be switched to the device of Duong for simultaneously detecting a plurality of vaccination-indicative antigens because of convenience and time-saving.   

As to the rejection under 35 USC 103(a) by Surapaneni in view of Duong, applicant remarks:

Same rationale for use of fluorescent label is repeated. However Duong reference has been shown to use fluorescent label of the assay. Moreover Duong also teaches “These are generally of two types; either electronic measurements of resistance or the spiking of the assay with optical or detectable tags. This may be particularly important in some embodiments where biohazardous materials or caustic chemicals are being tested.” (See Col. 61, line 65-68). Thus, other than electrochemical signals, Duong also uses optical or other detectable tags for detection purpose. 

					Conclusion 

10.	No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641